Citation Nr: 1226724	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to July 1945.  He served in combat during World War II in the European-African-Middle Eastern (EAME) Theater of operations and was awarded the Purple Heart medal and the Combat Infantryman Badge, among other decorations and citations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a June 2012 brief, the Veteran's representative raised a claim on his behalf for service connection for disabilities of the bilateral feet and the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether bilateral hearing loss which manifested less than three years after separation from active military service is of service origin. 



CONCLUSION OF LAW

The criteria for service connection a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See id.; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis 

The Veteran claims entitlement to service connection for a bilateral hearing loss disability, which he argues was caused by hazardous noise exposure and acoustic trauma during active service.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Board finds that hazardous noise exposure during active service has been established.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder).  

In this case, the Veteran served in combat in the EAME theater of operations during World War II and was awarded the Combat Infantryman Badge (CIB) and the Purple Heart medal, among other decorations and citations.  Based on the Veteran's combat service, hazardous noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The Veteran also sustained a perforated right eardrum from acoustic trauma on the firing range, for which service connection was established in a December 1945 rating decision.  Finally, the Veteran developed otitis media during active service, and service connection for recurrent bilateral otitis media was also established in that rating decision.  Parenthetically, the Board notes that while the original 1945 rating decision characterized the disability as chronic otitis media with right healed perforated eardrum, later rating decisions appear to have omitted the reference to a healed right perforated eardrum instead characterizing the disability as chronic bilateral catarrhal otitis media.  However, there is no indication that service connection has been severed for the right perforated eardrum or residuals thereof or that service connection for such was in error, and the Board has therefore considered both the right healed perforated eardrum as well as the chronic bilateral otitis media as disabilities for which service connection has been established. 

The Veteran has not stated whether or not he experienced hearing loss during service and the service treatment records are negative for complaints, treatment, or diagnoses of a chronic hearing loss although the Veteran's right perforated eardrum is noted as well as a history of recurrent otitis media in several service treatment records.  The July 1945 separation examination report reflects that a whispered voice test was normal, with 15/15 hearing acuity in both ears.  However, audiometric testing was not conducted and there is no further mention in the examination report as to whether the Veteran's hearing was considered normal. 

While there is not enough evidence to determine whether hearing loss manifested during active service, service connection may still be established for a disability diagnosed after service if the evidence of record shows that the disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

In this case, a February 1948 VA general examination report, dated less than three years after the Veteran separated from active service, shows hearing loss in both ears.  The examination report includes an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
30 (40)
30 (40)
30 (40)
/
LEFT
25 (40)
25 (35)
20 (30)
20(30)
/

Puretone thresholds at 4000 Hertz were not recorded.  The Board notes that VA audiometric readings prior to June 30, 1966 must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, this audiogram must be converted from ASA to ISO units.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA units have been provided and the ISO-ANSI standards are represented by the figures in parentheses.  As converted this audiogram shows that the Veteran had a bilateral hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Even without converting the audiogram, the Veteran's puretone thresholds in the right ear indicate a hearing loss disability in that ear, and the puretone thresholds for the left ear show some hearing loss.  See Hensley, 5 Vet. App. at 157 (holding that thresholds above 20 decibels indicate some degree of hearing loss).  Thus, the Board finds that the Veteran had a hearing loss disability in the right ear within three years of separation from active service, and either a hearing loss disability or at least some hearing loss in the left ear as well at this time.  

The February 1948 VA examination report also reflects a diagnosis of chronic catarrhal otitis media in both ears. 

In September 2010, the Veteran underwent a VA audiological examination in connection with this claim.  At the examination, the Veteran reported noise exposure from artillery explosions during active service and in his civilian occupation as a machinist and tool grinder.  Audiological testing showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
90
110
LEFT
25
20
30
55
65

Speech recognition scores were 100 percent for the left ear and 96 percent for the right ear.  The audiogram shows that the Veteran has a bilateral hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.
The examiner diagnosed the Veteran with profound sensorineural hearing loss in both ears.  After examining the Veteran and reviewing the claims file, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was related to noise exposure during active service.  The examiner explained that the February 1948 VA audiogram showed normal hearing in the left ear and a mild conductive hearing loss in the right ear.  She observed that noise exposure does not cause conductive hearing loss, and therefore the hearing loss shown in that examination was not due to noise exposure.  The examiner did find that the Veteran's perforated eardrum of the right ear was at least as likely as not the cause of his conductive hearing loss of the right ear, and that the right ear infection might also have caused the conductive hearing loss.  However, the examiner found that because noise exposure does not cause delayed hearing loss, the Veteran's current sensorineural hearing loss was not due to hazardous noise exposure during active service. 

Based on the evidence discussed above, and resolving any doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's bilateral hearing loss disability was caused by his service-connected perforated right eardrum and bilateral chronic otitis media.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although not specifically addressed by the RO, the Board finds that in light of the favorable decision that can be made in this case on the issue of secondary service connection, no prejudice will result by the Board rendering a decision at this time.  In this regard, the September 2010 VA examination report shows that the Veteran's service-connected right perforated eardrum was at least as likely as not the cause of the conductive hearing loss reflected in the February 1948 VA examination, and that otitis media may also have caused his conductive hearing loss.  Although the examiner found that the February 1948 VA audiogram showed normal hearing in the left ear, the Veteran in fact had some hearing loss in that ear under VA law.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Indeed, when the audiogram is converted from ASA to ISO units, the February 1948 audiogram shows a left ear hearing loss disability when converted to ANSI-ISO units.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Thus, the examiner's opinion with regard to a relationship between otitis media and the right ear conductive hearing loss shown in the February 1948 VA examination also applies to the left ear.

Accordingly, because the September 2010 VA examiner found that the Veteran's perforated right eardrum was at least as likely as not the cause of his conductive hearing loss, and further opined that his otitis media might also have caused his conductive hearing loss, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was caused by his bilateral otitis media and perforated right eardrum. 

Finally, the Board notes that although a whispered voice test was normal at separation, no audiometric testing was performed at this time.  Such audiometric testing might have shown hearing loss, high frequency or conductive, which the whispered voice test would not be able to detect.  Thus, the normal whispered voice test at separation does not preclude the possibility of hearing loss at separation.  As such, while the September 2010 VA examination report states that the Veteran's delayed sensorineural hearing loss is not related to in-service hazardous noise exposure, sensorineural hearing loss may in fact have manifested during service.  Thus, the VA examiner's opinion is deficient in this regard, and may not been accorded any probative weight on this point.

In sum, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's bilateral hearing loss disability-shown just three years following separation-is related to service, either directly or via his service-connected bilateral otitis media and healed perforated right eardrum.  Consequently, the benefit-of-the-doubt applies, and service connection for a bilateral hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 




REMAND

The Veteran's service connection claim for tinnitus must be remanded for further development.  

In the September 2010 VA examination report, the examiner found that the Veteran's reported periodic tinnitus was most consistent with the normal non-pathologic ear noises that everyone experiences and thus, not caused by or the result of excessive noise exposure in service.  However, the same examiner found in a May 2007 VA examination report that the Veteran had tinnitus in the right ear.  The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that the Veteran is competent and credible to report that he has tinnitus, which in fact was diagnosed in the May 2007 VA examination report.  See id.  Accordingly, on remand, a new VA opinion should be obtained as to whether the Veteran's tinnitus was incurred in active service or is secondary to (i.e. caused or aggravated by) service-connected disability to include the service-connected hearing loss. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Refer the case to an appropriate VA examiner for a supplemental opinion as to whether the Veteran has tinnitus that was incurred in service, or that is secondary to a service-connected disability.  If the examiner indicates that an examination of the Veteran is necessary to respond to the inquiry below, such should be afforded the Veteran.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  After review of the claim folder including the most recent VA examination, the examiner should respond to the following:

a). whether the Veteran's tinnitus was at least as likely as not (i.e., to at least a 50:50 degree of probability) incurred in active military service to include as due to excessive noise exposure experienced therein, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).; 

b). whether the Veteran's tinnitus is proximately due to, or alternatively, aggravated (permanently worsened) by a service-connected disability to include bilateral hearing loss, and/or chronic bilateral catarrhal otitis media with healed right perforated eardrum), or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


